The Honorable Will Bond State Representative 3 Red Fox Lane Jacksonville, Arkansas 72076-2513
Dear Representative Bond:
I am writing in response to your request for an opinion concerning a wastewater utility issue that has arisen in Jacksonville. Specifically, you state that because of a "new policy adopted by the Jacksonville Wastewater Utility Commission, fees to maintain a wastewater pump station which a developer has paid for and installed have been assigned to the developer and have ranged from $36,000.00 to $50,000.00." You state that the Jacksonville City Council must act on any proposed wastewater rate increases before such increases can be put into effect. You ask whether "the Jacksonville Wastewater Utility Commission [has] the authority to assess fees in the amount of $36,000.00 to $50,000.00 against the developer for a wastewater pump station that he has paid for and installed without City Council approval."
RESPONSE
I cannot provide a definitive answer to your question because it would involve the resolution of numerous factual issues. I am not empowered as a fact-finder in the issuance of official Attorney General opinions. In addition, I am prohibited by statute from the private practice of law. A.C.A. § 25-16-701. The resolution of the question posed would require reference to, among other factors, the pertinent legal provisions under which the Jacksonville Wastewater Utility was created, the particular legal authority under which the charges are levied, any pertinent agreements between the parties, other relevant documents relating to the construction and operation of the facility and any real estate records bearing on the question. I cannot, in the limited format of an Attorney General's opinion, provide any definitive resolution of the question. I suggest that the developer in question secure private legal counsel to address the issue.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh